219 F.2d 235
Richard JENSEN, Applicant,v.H. O. TEETS, Warden, California State Prison, San Quentin, California, Respondent.
Misc. No. 416.
United States Court of Appeals, Ninth Circuit.
February 9, 1955.

Richard Jensen, in pro. per.
Before DENMAN, Chief Judge, and HEALY and BONE, Circuit Judges.
PER CURIAM.


1
Applicant, now in custody pursuant to a judgment of conviction by a court of the State of California, applies to this court for a writ of habeas corpus. This court has no jurisdiction to entertain the application and it is ordered dismissed. 28 U.S.C. § 2241.